Citation Nr: 9924309	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  93-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
seizure disorder.

2.  Entitlement to an effective date prior to August 26, 
1988, for the award of pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel



INTRODUCTION

The veteran had active service from March 1973 to March 1975.  
The record also shows that the veteran served as a member of 
the Army reserves.

In September 1995, the Board of Veterans' Appeals (Board) 
determined new and material evidence had not been submitted 
to reopen the claim for a seizure disorder.  The Board also 
determined that the record supported the grant of a permanent 
and total disability rating for pension purposes from August 
26, 1988, the date of the receipt of the veteran's reopened 
informal claim.  It does not appear that the RO implemented 
the earlier effective date grant upon return of the veteran's 
claims file and the Board's September 1995 decision to the 
RO, however.  In September 1995, the veteran, through his 
representative, filed a motion with the Board for 
reconsideration of the September 1995 decision.  In May 1996, 
the Board denied the motion for reconsideration.  The veteran 
thereafter appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
the Court).

In November 1996, the Secretary filed an unopposed Motion for 
Remand and to Stay Proceedings, moving the Court to vacate 
and remand the decision of the Board and to stay all further 
proceedings on appeal.  The Secretary maintained that a 
remand was required in order to fulfill the "duty to 
assist" by obtaining Social Security Administration (SSA) 
reports.  The Secretary reasoned that the Court has strictly 
construed the statutory "duty to assist" in regard to 
medical records.  38 U.S.C.A. § 5107(a) (West 1991).  The 
Department of Veterans Affairs (VA) is required to obtain and 
review all medical records pertinent to the veteran's claim 
of which the VA had notice.  See Simington v. Brown, 9 Vet. 
App. 334, 335 (1996); Suttman v. Brown, 5 Vet. App. 127, 137-
138 (1993); Swanson v. Brown, 4 Vet. App. 148(1993); Culver 
v. Derwinski, 3 Vet. App. 292, 297 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990).

The Secretary added that the duty to assist is generally not 
triggered where a veteran fails to present new and material 
evidence.  The Court, however, has held that the duty to 
assist requires the VA to obtain medical records where the 
veteran notifies the VA that specific records exist which 
would be pertinent to reopening a claim.  See discussion, 
Counts v. Brown, 6 Vet. App. 473, 476 (1994), appeal 
dismissed, 66 F.3d 345 (Fed. Cir. 1995), cert. denied, 116 S. 
Ct. 1041 (1996), accord Ivy v. Derwinski, 2 Vet. App. 320, 
322 (1992).  Here, the veteran filed a notice of disagreement 
stating that he received SSA benefits for injuries received 
during service, i.e., the seizure disorder.  However, the RO 
did not request those records from SSA.  Therefore, the joint 
remand requested that the Board decision be vacated and 
remanded for the purpose of obtaining the SSA records as well 
as any additional pertinent evidence. 

In January 1997, the Court granted the joint motion.  
Consequently, the part of the Board's September 1995 decision 
that denied the veteran's attempt to reopen the previously-
denied claim for entitlement to service connection for a 
seizure disorder and denied an effective date prior to 
August 26, 1988, for an award of pension benefits was 
vacated, and the matter was remanded to the Board.

In October 1997, the Board remanded the case to the RO to 
obtain additional treatment reports, including SSA reports.  
By decision of February 1999, the RO denied entitlement to an 
effective date prior to August 26, 1988, for an award of 
pension benefits.  The veteran's appeal has now been returned 
to the Board for appellate review.  

In September 1994, the veteran submitted a claim for aid and 
attendance benefits and in May 1995, the RO denied the claim.  
By letters received in May 1995 and January 1997, the veteran 
expressed disagreement.  In March 1997, the RO granted 
entitlement to aid and attendance benefits, effective from 
December 20, 1996.  It is also noted that in March 1998, the 
veteran received notice that an adjustment with his pension 
award would result in an overpayment and that the veteran 
thereafter requested a waiver of overpayment.  In April 1998, 
the Committee on Waivers and Compromises granted the waiver 
of overpayment.  Accordingly, further action as to either 
claim is unnecessary. 

In February 1999, the veteran submitted a February 1999 
Statement of Attending Physician.  VA regulations provide 
that any pertinent evidence submitted by the veteran or 
representative which is accepted by the Board, under the 
provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under § 
19.37(b) of this chapter, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1998).  Because a February 1999 Report of Contact shows that 
the veteran waived his due process rights, apparently with 
regard to the statement specifically, and because the 
statement is essentially duplicative of previous statements 
submitted, the Board finds that the criteria required in 
Section 20.1304 has been satisfied and no additional 
development is warranted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  In November 1979, the RO denied entitlement to service 
connection for a seizure disorder.  

3.  In May 1987, the Board confirmed and continued that 
denial.

4.  Additional evidence received since the Board's May 1987 
determination included medical records, supporting 
statements, and hearing transcripts.  The newly submitted 
evidence does not bear directly and substantially upon the 
issue under consideration, and by itself or in connection 
with the evidence previously of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of this claim.

5.  On August 26, 1988, the RO received the veteran's 
informal claim for pension benefits, and, within the 
requisite one-year period, the record shows that the veteran 
was unable to obtain and maintain substantially gainful 
employment.  Accordingly, the proper effective date for the 
grant of pension benefits is the date of this informal claim.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the Board's March 1987 
decision, which denied service connection for a seizure 
disorder, is not new and material.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 20.1104 (1998).

2.  Entitlement to an effective date earlier than August 26, 
1988 is not warranted for the grant of VA pension benefits.  
38 U.S.C.A. §§ 1502, 1521, 5110(a) (West 1991); 
38 C.F.R. §§ 3.15, 3.21, 3.340, 3.400, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
seizure disorder.

The veteran asserts that as a result of falling off of a 
truck and losing consciousness, he incurred a seizure 
disorder, and that he has had seizures ever since this in-
service incident.  Therefore, he contends service connection 
for a seizure disorder is warranted.  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
for a pre-existing disorder may be allowed on an aggravation 
basis, when the evidence demonstrates that there is an 
increase in the disability during service, unless there is a 
showing that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  The usual effects of medical 
treatment in service, having the effect of ameliorating 
conditions incurred before enlistment will not be considered 
service-connected unless that injury is otherwise aggravated 
by service.  38 C.F.R. § 3.306(b)(1) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service, 38 C.F.R. § 3.303 (1998), and service 
connection may be granted for certain chronic diseases, 
including epilepsy and other organic diseases of the nervous 
system, if manifest to a degree of 10 percent or more within 
one year from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Review of the record shows that in November 1979, entitlement 
to service connection was denied.  At that time, the RO found 
that the veteran had a history of seizures since the age of 
16 and evidence of aggravation was not shown during service.  
Notice was mailed to the veteran, but he did not perfect an 
appeal as to the decision.  

In the 1979 determination, the RO considered the veteran's 
service medical records showing that on entrance examination 
in October 1972 clinical findings were normal, but in May 
1973, the veteran complained of episodes of vision blurring 
and occasional "blacking out" completely.  The veteran also 
complained of episodes of burning pain of the eyes and having 
hit his head against the wall.  The impressions included 
probable hysterical blurring, severe depression reaction, and 
acute, moderate, adult situational reaction.  The reports 
also show in September 1973, the veteran reported having 
episodes of visual blurring all of his life and stated that 
they had worsened, as he experienced burning pain of the 
eyes.  In April 1974, the veteran complained of syncopal 
episode with a questionable loss of consciousness for 3 to 5 
minutes.  It was reported that the veteran became upset when 
relating an interpersonal conflict and started crying, 
shaking, and "passed out."  The veteran received emergency 
room treatment, but physical examination and X-rays were 
negative.  On separation from service examination in October 
1974, no neurological abnormality was noted.  On the Report 
of Medical History, the veteran reported having dizziness or 
fainting spells. 

Service reports also show that in January 1975, the veteran 
was presented to the emergency room with seizures of an 
undetermined etiology.  Grand mal type seizure without aura 
or fecal incontinence and otherwise normal clinical findings 
were noted.  The impression was seizures, rule out epileptic.  
The clinical record from the emergency room shows that the 
veteran gave a past history of seizures since about the age 
of 16 and that "doubt seizure disorder, as spells always 
occurred when under extreme stress and description of spells 
was poor" was noted.  It was however noted that observers 
provided an adequate description of the episodes.  The 
reports also show that the veteran experienced an epileptic 
episode in February 1975.  On reenlistment examination for 
reservist duty in June 1977, however, clinical evaluation was 
normal and the veteran denied having dizziness or fainting 
spells.

The RO also considered a VA hospital summary report dated in 
July 1977 showing the veteran underwent a lumbar puncture but 
gave a history of seizures since 1974 and that a diagnosis of 
seizures was made, and a VA examination report dated in 
January 1978.  According to the examination report, after 
examining the veteran, the examiner opined that he did not 
feel that the veteran's history was reliable; however, to 
evaluate the veteran's seizure disorder, it would be 
necessary to hospitalize him for observation of his seizures 
and complete neurological, possibly psychiatric, evaluations.  
The examiner added that he was not able render a diagnosis of 
a convulsive disorder and wondered whether the veteran had 
seizures at all.  A diagnosis was not made, although a 
history of seizures, four times per month, described by the 
veteran as generalized type, while taking Dilantin three 
times a day was noted.  A September 1979 Statement of 
Attending Physicians showing that the veteran gave a history 
of grand mal seizures with incontinence since a 1973 truck 
accident and that a diagnosis of traumatic grand mal 
epilepsy, severe, was made, was also considered.

After 1979, the RO received additional pieces of evidence.  
Two Statements of Attending Physicians dated in October 1981 
and March 1986, reiterated that the veteran gave a history of 
grand mal seizures with incontinence since a 1973 truck 
accident and that diagnoses of grand mal seizure, severe, and 
epilepsy, respectively, were made.  In an April 1986 
statement, W.J.G., M.D., stated that he had initially treated 
the veteran in 1970, that the veteran did not have statements 
or history of seizures until 1977 when he relayed that he 
started having seizures in 1973, and that he had no record of 
the veteran having a seizure before that time.  Medical 
reports from Tyler, Texas dated from June 1970 to October 
1978 showed continued treatment.  During an October 1986 
personal hearing, the veteran testified that he had seizures 
during service after falling off of a truck and losing 
consciousness, that he received treatment at the clinic, and 
that he has had seizures since service.  Lastly, the RO 
received October 1986 supporting statements from O.M.C., 
A.V.A., L.V.N., and from Tyler Independent School District, 
each maintaining that they were not aware of any seizures or 
other medical problems of the veteran.  

In March 1987, the Board confirmed and continued the RO's 
denial.  In the decision the Board found that the veteran's 
seizure disorder had existed prior to service and that an 
increase in disability during service had not been shown.  
The Board added that the evidence of record adequately 
supported the prior rating denial and that the additional 
evidence since November 1979 did not change the basic facts 
for the prior denial.  When the Board affirms a determination 
of the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1104.

When the Board disallows a claim, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  The exception to this rule states that if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.  Because the 1987 determination is final, 
and the claim may not be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a).

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a).  "New" evidence "means evidence not previously 
submitted to agency decision makers ... which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim".  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, supra.  The Board must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., whether the 
newly-submitted evidence bears directly and substantially on 
the specific matter, and whether it is so significant that it 
must be considered to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Board must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Board may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Id.; Winters v. West, 12 Vet. App. 203 (1999) (en banc); 
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record submitted subsequent to May 1987 
includes numerous copies of the veteran's service medical 
records, including an altered January 1975 consultation 
request.  Regarding this evidence, the Board finds that it is 
not new, as it is cumulative and redundant evidence that was 
previously reviewed by the Board in May 1987. 

Subsequent to the Board's 1987 decision, the RO also received 
an August 1981 Statement of Medical Examination and Duty 
Status showing that while on reserve duty, the veteran had 
had a seizure and received treatment at the Darnell Army 
Hospital.  The veteran was treated and released to the unit 
on the same day.  Treatment reports are attached, along with 
a November 1991 statement showing that the veteran was 
discharged from reserve duty.

Also of record are the following:  an April 1986 medical 
report from the Medical Center Hospital showing treatment for 
seizures; an April 1987 Statement of Attending Physician 
repeating that the veteran gave a history of being involved 
in a truck accident in 1973 and since that time, incurring 
grand mal seizures and recording a diagnosis of severe post 
traumatic grand mal seizures; May 1987 supporting statements 
from A.V.A., O.M.C., C.C., and J.B., from the John Tyler High 
School and Tyler Independent School District, all stating 
that they were not aware of the veteran having seizures or 
any other medical problems while in high school; a December 
1986 Attending Physician's Statement showing the veteran was 
totally disabled; a July 1987 Medical Center Hospital report 
showing that the veteran had a seizure and received 
treatment; a July 1987 report showing a prognosis of fatal 
disability frequent seizures and that the veteran was 
indefinitely disabled from work; an August 1987 outpatient 
and emergency record report from Henderson Memorial Hospital 
showing that the veteran had a seizure and received 
treatment; August 1987 statements, in which the veteran wrote 
that he was hospitalized for seizures and described an 
incident where he had two seizures while visiting his 
attorney's office; and a VA hospital summary dated from July 
to August 1987 showing that he veteran was admitted for 
observation and evaluation of a possible seizure disorder, 
but while hospitalized and being monitored, the veteran 
unplugged monitoring equipment several times and was 
uncooperative; thus, the diagnosis was a possible seizure 
disorder unable to confirm due to veteran's leaving before 
being thoroughly evaluated.   

Subsequent to 1987, the RO also received the following:  a 
May 1989 statement, in which W.J.G., M.D., stated that the 
veteran took anti-convulsive drugs consisting of Dilantin and 
Phenobarbital and had light seizures three to five times a 
day; a March 1989 Social Security Administration (SSA) 
reports; a June 1987 statement from T.G., noting that the 
veteran received treatment for a seizure and that the final 
diagnosis was seizure disorder, overdose of medication; a 
June 1989 statement from Texas Department of Human Resources 
showing that the veteran received total disability benefits 
due to frequent seizures; a December 1989 VA examination 
report, in which the examiner noted that the veteran received 
treatment for anti-convulsant medications by an outside 
doctor, but at this point there was no evidence that he had a 
seizure disorder or has ever had a seizure.  When an attempt 
was made to evaluate the veteran, he did not allow the 
evaluation to be completed and left the hospital.  The 
preliminary results from that hospital stay pointed towards 
pseudo-seizures, as it was not deemed possible to give him a 
diagnosis of epilepsy. 

Also of record are a Physician's Statement and a Statement of 
Attending Physician dated in March 1990, noting total 
disability due to frequent seizures and a diagnosis of severe 
tonic-clonic seizures; an April 1990 supporting statement 
from K.C., showing that the veteran had numerous seizures 
since he and the veteran were acquainted; a July 1990 
Statement of Attending Physician, again showing that the 
veteran gave a history of incurring a head injury while in 
basic training and a diagnosis of tonic-clonic seizures; and 
a July 1990 Medical Certificate showing that the veteran 
received treatment for having a generalized tonic-clonic 
seizure.  

January 1991, November 1991, December 1992, and January 1993 
statements of W.J.G., M.D., show continued treatment for 
seizure disorders.  A January 1991 Statement of Attending 
Physician shows continued treatment for frequent grand mal 
seizures and a diagnosis of post traumatic grand mal 
seizures.  A VA examination report dated in October 1991 
reflects a diagnosis of seizure disorders.  October 1992 lay 
statements from his mother, father, brother, and wife, all 
maintain that the veteran did not have a seizure disorder 
prior to service, but since an in-service truck accident, he 
has had seizures.  Statements of Attending Physicians dated 
in November 1991 and December 1992, show diagnoses of grand 
mal seizure, severe, post traumatic.

The veteran's September 1991 and August 1992 personal hearing 
transcripts are also of record.  During his hearings, the 
veteran reiterated previous assertions, maintaining that he 
did not have seizures prior to service and that his seizures 
were related to an in-service motor vehicle accident.  At his 
October 1992 personal hearing, the veteran testified that 29 
other people were killed in the accident which caused his 
seizures, although he had not previously testified to this 
fact.  At the hearing, the veteran also submitted a photocopy 
of what was purported to be a January 1975 consultation 
request.  The photocopy appears to have been crudely altered.

Also included within the record are the following:  a 
September 1995 supporting statement from S.B., showing that 
in 1975 he saw the veteran have a seizure attack; a September 
1995 statement from the veteran's mother, in which she stated 
that the veteran did not have a seizure disorder prior to 
service; signature petitions from fellow classmates and 
members within the community to include relatives, asserting 
that prior to service the veteran did not have a seizure 
disorder, Statements of Attending Physicians dated in January 
1993, January 1994, November 1994, April 1995, May 1996, 
January 1997, reflect diagnoses of grand mal seizure, severe, 
post traumatic.  A VA aid and attendance examination report 
dated in February 1997, in which the diagnosis was "seizure 
disorder claimed by veteran. "  In the report, the VA 
examiner acknowledges a report of private physician which 
states that the veteran received treatment for a seizure 
disorder from July 1995 to May 1996, but notes that details 
were not available as to the nature of the seizures or as to 
specific diagnosis of the seizures and that no one who had 
observed the veteran's seizures was made available for 
comment.  Statements of Attending Physicians dated in January 
1998 and February 1999, showing continued treatment for a 
seizure disorder, are also of record.

The veteran's SSA reports were also received.  The reports 
contain administrative reports dated from 1986 to 1988 with 
copies of the veteran's medical reports, in service and after 
service; statements dated in March 1986 from G.W., L.W., Jr., 
attesting to the fact that the veteran has seizures; an 
emergency room report with reports from the Medical Center 
Hospital dated in April 1986, showing an impression of 
seizure disorder; March 1986 and July 1986 medical reports 
from W.J.G. with duplicative evidence of record, all showing 
that the veteran gave a history of being involved in a truck 
accident while in service and having seizures since that 
time; a July 1986 medical statement from R.F.U., M.D., P.A., 
showing an impression of pseudoseizures, underlying emotional 
problems, and rule out true seizures; medical statements 
dated in October 1986 and August 1987 from C.T.F., Ed. D., 
and September 1987 from D.E.C., M.D., primarily referencing 
unrelated disorders; and 1996 Social Security Benefits 
Statements.

Although the above-detailed evidence is new, in that it was 
not of record when the Board denied the veteran's claim in 
May 1987, the evidence is not material.  Even though the 
newly-submitted evidence shows that the veteran continues to 
receive treatment for his seizure disorder, the newly-
submitted evidence, either by itself or in connection with 
the evidence previously assembled, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  The entire record does not 
tend to show that the veteran's seizure disorder was 
aggravated by service.  Again, the evidence merely shows that 
the veteran continues to receive treatment for seizures.  It 
is also noted that except for the veteran's historical 
accounts, not one of the newly-submitted medical statements 
or reports reference service, any events during service, or 
tends to demonstrate that the veteran's seizure disorder was 
aggravated in service.  As such, the Board must conclude that 
the newly submitted medical evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Thus, the essence of the record remains 
unchanged and new and material evidence has not been 
submitted. 

The Board also acknowledges that presence of numerous 
supporting statements dated in May 1987 submitted by employee 
personnel from John Tyler High School and Tyler Independent 
School District, all stating that they were unaware of the 
veteran experiencing seizures during his high school years, 
as well as the veteran's statements and testimony presented 
at his personal hearings.  Regarding the supporting 
statements submitted, the Board points out that the 
assertions contained within are synonymous with the October 
1986 statements considered when the Board reviewed the 
veteran's claim in May 1987.  As such, although submitted 
subsequent to the Board's decision, the substance of the 
statements is not new.  The material is cumulative and 
duplicative of evidence previously considered.  In addition, 
based on the forestated reasoning, the Board also finds that 
the numerous statements submitted by the veteran, as well as 
testimony presented at his personal hearings in September 
1991 and August 1992 are also not new.  Prior to 1987, the 
veteran asserted that his seizure disorder resulted from an 
in-service truck incident and, as shown in the aforementioned 
statements and hearing transcripts, the veteran continues to 
present those assertions.  Accordingly, the Board finds that 
in this regard, the evidence is not new.  It is duplicative 
and cumulative of assertions and contentions previously 
considered by the Board in 1987.  

Regarding the aforementioned supporting statements and 
hearing testimony, to the extent that the statements maintain 
that the veteran's seizure disorder was incurred in or 
aggravated by service, it is also noted that lay assertions 
of medical causation alone are not probative because lay 
persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Further, lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Thus, the evidence is not new and 
material.  See 38 C.F.R. § 3.156(a).

At this time, the Board acknowledges that the premise of the 
Board's denial in May 1987 was based upon the veteran's 
January 1975 in-service statement in which he gave a history 
of having seizures since the age of 16.  The Board also 
acknowledges that it could be argued that the evidence of 
record is insufficient to permit effective appellate review 
to determine whether there was clear and unmistakable 
evidence that the veteran entered service with a preexisting 
seizure disorder, as the record does not contain a medical 
opinion specifically addressing that matter.  See generally, 
Crowe v. Brown, 7 Vet. App. 238 (1994).  Nonetheless, a claim 
based upon the same facts and the same claim of legal 
entitlement cannot be considered a new claim so as to avoid 
38 C.F.R. § 7105(d)(3) statutory prohibitions on reopening 
previously and finally denied claims and considering claims 
based upon the same factual basis as were such finally denied 
claims.  See, Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct 404 
(1998) (change in evidentiary standard applicable to a claim 
is neither "new and material evidence" nor an "intervening 
change in law" creating a new basis for entitlement).  The 
type of change in law or regulation which will justify a de 
novo adjudication of a claim after a final decision is a 
change which provides a new basis for establishing 
entitlement to the relief sought so as to render the new 
claim legally and factually distinct from the former claim.  
Spencer, supra; cf. Sawyer v. Derwinski, 1 Vet. App. 130 
(1991).  Such is not present in this case.  Here, a new basis 
for establishing entitlement to service connection for a 
seizure disorder is not present, as a change in an 
evidentiary standard does not provide a new basis of 
entitlement.  Routen, supra.

After reviewing the evidence submitted subsequent to 1987, 
the Board finds that although new, the evidence is not 
material.  There is no competent evidence showing that the 
veteran's seizure disorder was aggravated by service.  
Moreover, the additional evidence does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant, in itself or in connection with 
other evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the substance underlying the veteran's claim remains 
the same and the Board holds that new and material evidence 
has not been submitted.  38 C.F.R. § 3.156.  The appeal is 
denied.



Entitlement to an effective date prior to August 26, 1988, 
for the award of pension benefits.

The veteran also seeks entitlement to an earlier effective 
date for pension benefits.  Pension is payable to a veteran 
who served for ninety days  or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521 (West 1991).

It is initially noted that the above-discussed evidence of 
record pertaining to the veteran's seizure disorder is 
incorporated by reference.  Otherwise, in relevant part, a 
review of the claims file shows in June 1987, the RO received 
the veteran's informal claim for pension benefits.  In 
response to this request, the RO notified the veteran in a 
June 29, 1987 letter that it was making arrangements for a VA 
examination.  The veteran thereafter was scheduled for an 
inpatient hospitalization in July 1987 and hospitalized on 
July 30, 1987 for observation and evaluation of a possible 
seizure disorder.  The records show while hospitalized and 
being monitored, the veteran unplugged the monitoring 
equipment several times and was uncooperative.  The veteran 
eventually signed himself out on August 3, 1987, before 
completion of the  tests.  The discharge diagnosis was a 
possible seizure disorder, unable to confirm it due to 
veteran's leaving before being thoroughly evaluated.

The record also contains a December 1986 Attending 
Physician's Statement showing that the veteran was totally 
disabled and a July 1987 report showing a prognosis of fatal 
disability frequent seizures and that the veteran was 
indefinitely disabled from work.  

After reviewing the foregoing evidence, in September 1987, 
the RO denied entitlement to pension benefits.  The RO 
reasoned that it was unable to determine the veteran's claim 
of entitlement to pension benefits since he did not fully 
cooperate with the hospital by completing the period of 
observation and evaluation.  Notice of that determination was 
mailed to veteran in November 1987.  In the notification 
letter, the RO told the veteran that it was unable to 
determine entitlement to a permanent and total rating for 
pension purposes since he did not fully cooperate with the 
hospital by completing a period of observation and 
evaluation.  The RO further indicated that if the veteran was 
willing to report for a complete examination based upon a 
period of observation, that arrangements would be made.  
However, the veteran did not respond and did not file a 
timely appeal.  As such, the November 1987 claim became final 
and will remain final in the absence of clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a) (1998).

By congressional correspondence dated August 22, 1988, 
received on August 26, 1988, the veteran indicated that since 
March 1988, he had received a 100 percent Social Security 
disability rating.  The Board liberally construes this 
correspondence as an informal claim for entitlement to 
nonservice-connected pension benefits.  VA regulation 
provides that any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (1998).  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Id.  As such, the 
Board recognizes the veteran's letter to his congressman as 
an informal claim for pension benefits.

Thereafter, the RO received a May 1989 statement, in which 
W.J.G., M.D., stated that the veteran reported that he had 
light seizures three to five times a day and took anti-
convulsive drugs consisting of Dilantin and Phenobarbital.  
Thus, it was impossible for the veteran to obtain any type of 
gainful employment with his frequent seizure activity.  The 
RO also received the veteran's formal claim for pension 
benefits in June 1989, additional medical reports from the 
veteran's physician, as well as a report of a VA examination 
accomplished in October 1991.  In response, in January 1992, 
the RO granted entitlement to pension benefits, effective 
from May 18, 1989.  The veteran disagreed with the assigned 
effective date and perfected a timely appeal to the Board.  

The Board is cognizant of the reasoning set forth in the 
Secretary's unopposed Motion for Remand and To Stay 
Proceedings.  As noted above, pursuant to the Board's 1997 
remand directives, the veteran's SSA reports were obtained 
and incorporated into the veteran's claims folder.  The SSA 
reports consist of administrative reports dated from 1986 to 
1988 with copies of the veteran's medical reports, in service 
and after service; statements dated in March 1986 from G.W., 
and L.W., Jr., attesting to the fact that the veteran has 
seizures; an emergency room report with reports from the 
Medical Center Hospital dated in April 1986, showing an 
impression of seizure disorder; March 1986 and July 1986 
medical reports from W.J.G. with duplicative evidence of 
record, all showing that the veteran has seizures; a July 
1986 medical statement from R.F.U., M.D., P.A., showing an 
impression of pseudoseizures, underlying emotional problems, 
and rule out true seizures; medical statements dated in 
October 1986 and August 1987 from C.T.F., Ed. D., recording a 
diagnosis in August 1987 of Axis I:  mild mental deficiency 
and marital problems, Axis II:  paranoid personality 
disorder, Axis III:  pseudoseizure activity versus seizure 
activity, Axis IV:  psychosocial stressors, severe, and Axis 
V:  highest level of adaptive functioning in the last year-
poor; and a September 1987 medical statement with attachments 
from D.E.C., M.D., showing a diagnosis of Axis I:  delusional 
disorder, grandiose, persecutory, with severe impairment, 
Axis II:  mild mental retardation, and Axis III:  history of 
possible seizure disorder and observed pseudoseizure of the 
past; the veteran's prognosis was poor and very guarded.

In general, the effective date of an award of pension based 
on a claim reopened after final disallowance will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The regulation dictates that unless specifically 
provided, based upon the facts and circumstances presented, 
the award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b)(1)(ii).  
For new and material evidence received after a final 
disallowance, the proper effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii). 

As noted above, in January 1992, the RO granted pension 
benefits with an effective date of May 18, 1989, the date of 
receipt of a letter from the veteran's private physician 
indicating that he was unemployable, and in September 1995, 
the Board held that the record supported the grant of a 
permanent and total disability rating for pension purposes 
from August 26, 1988, the date of the receipt of the 
veteran's reopened informal claim.  In light of the 
foregoing, the Board must determine whether entitlement to an 
effective date prior to August 26, 1988 is warranted.

After reviewing the record in its entirety, the Board is of 
the opinion that the August 22, 1988 letter from the veteran 
to his congressman, which was received on August 26, 1988 
constituted the veteran's informal claim.  38 C.F.R. § 3.155.  
The informal claim was then followed by the June 1989 formal 
claim.  As such, the proper effective date is August 26, 
1988, the date of receipt of the informal claim, and 
entitlement to an effective date prior to August 26, 1988 is 
not warranted.  

As to the veteran's request for an earlier effective date of 
1977, the Board notes an award of disability pension may not 
be effective prior to the date of receipt of new claim or 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The record shows that the veteran 
did not file a pension claim prior to June 1987, and, as 
previously noted, the RO denied the claim because the 
evidence of record at that time was insufficient to grant 
pension benefits based on the veteran's failure to cooperate.  
It is also noted that even though the December 1986 Attending 
Physician's Statement and July 1987 report generally show 
that the veteran was indefinitely disabled from work, no 
pertinent clinical findings are associated with those 
reports.  Thus, the claim was denied and that determination 
was not appealed by the veteran.  The veteran has not alleged 
a clear and unmistakable error associated with that claim.  
Also, even though the veteran reported being in receipt of 
Social Security benefits as of March 1988, his informal claim 
was not received until August 26, 1988.  As such, an 
effective date earlier than August 26, 1988, the date on 
which the claim was received, is not warranted.

Additionally, the Board is cognizant of the SSA reports, 
particularly C.T.F.'s August 1987 medical statement showing 
that the veteran's highest level of adaptive functioning of 
the last year was poor and D.E.C.'s September 1987 statement 
showing that the veteran's prognosis was poor and very 
guarded.  Nonetheless, as previously stated, the effective 
date of an award for pension benefits is usually the date of 
the receipt of the application by VA or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii), 
(r).  Although the regulations contain requirements for 
entitlement to a retroactive award which are contained in 
38 C.F.R. § 3.400(b)(1)(ii)(B), the veteran's claim was not 
reopened until August 26, 1988, and in spite of the 
foregoing, the record fails to show that the veteran met the 
criteria outlined in this provision.  Id.  That is, even 
though it appears as though the veteran filed a claim for 
eligibility to pension benefits within a year of the August 
and September 1997 medical statements, the record fails to 
show that the veteran filed a claim for a retroactive award 
be filed within one year of the date that the disability 
became permanently and totally disabling, or that he had 
undergone extensive hospitalization that would have prevented 
him from filing the claim.  Again the veteran's claim to 
reopen was not received until August 26, 1988.  Thus, 
entitlement to an effective date on the date which the 
veteran became permanently and totally disabled is not 
warranted.  See Mindenhall v. Brown, 7 Vet. App. 271, 275 
(1994); Wilson v. Brown, 5 Vet. App. 103, 107-108 (1993).

Based on the foregoing, entitlement to an effective date 
prior to August 26, 1988 is not warranted under applicable VA 
regulations.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
veteran's appeal is denied.



ORDER

New and material evidence having not been submitted to reopen 
the claim of service connection for a seizure disorder, the 
veteran's appeal is denied.

The claim of entitlement to an effective date prior to August 
26, 1988, for the award of a permanent and total disability 
rating for pension purposes is denied.  



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

